          Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Northern Division

LYNETTE COOPER,                                    *

         Plaintiff,                                *

v.                                                 *           Case No.: DLB-19-3141

BOZUTTO & ASSOCIATES, INC., et al.,                *

         Defendants.                               *

     *      *         *     *      *       *       *       *       *       *       *       *       *

                           MEMORANDUM OPINION AND ORDER

         Lynette Cooper filed this lawsuit against Angela Brunner, Property Manager at Anthem House

Apartments (“Anthem House”); Jack Bzulla, a desk clerk at Anthem House; Bozzuto & Associates,

Inc.; Thomas Bozzuto; Toby Bozzuto; and Richard Mostyn, claiming that she was discriminated

against when she applied for an apartment at Anthem House.1 Second Am. Compl. 1-4, ECF No. 6.

The defendants have filed a motion to dismiss or, in the alternative, motion for summary judgment.

ECF No. 20.2 Cooper has amended her complaint twice and added allegations in her opposition in

response to the defendants’ identification of perceived deficiencies. Even considering all of these

allegations, she still fails to state a claim. Therefore, the defendants’ motion, treated as a motion to

dismiss, is granted, and Cooper’s second amended complaint is dismissed with prejudice.



1
  The defendants assert that “Bozzuto & Associates, Inc. is neither the manager nor the owner of
Anthem House. The proper party would instead be Bozzuto Management Corporation, a separate
legal entity” that manages Anthem House. Defs.’ Mem. 1 & n.1. According to Brunner, Bzulla’s
proper name is Jack Pezzulla and he worked as a sales and marketing intern. Brunner Aff. ¶ 8, ECF
No. 20-3. The Court will refer to Pezzulla by his proper name.
2
 The parties fully briefed the motion. ECF Nos. 20-1, 25, 27. A hearing is not necessary. See Loc.
R. 105.6.
          Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 2 of 11



                                              Background3

        Lynette Cooper applied for an apartment at Anthem House on June 27, 2019 “after being told

they accept the HUD [U.S. Department of Housing and Urban Development] housing choice

vouchers.” Second Am. Compl. 7. Brunner informed Cooper on July 1, 2019 that, because a credit

check showed that her “credit was 50/50 . . . the company Buzzuto Corp. would feel comfortable if

[she] had a co-signer.” Id. According to Cooper, having someone else on the lease would violate

HUD policy but, nonetheless, she returned to Anthem House on July 3, 2019 with a co-signer and

met with Jack Pezzulla, the desk clerk who had first shown her the apartment. Id. Pezzulla asked

about her Fourth of July plans and mentioned that he would be “going to . . . Trump’s Rally.” Id.

        Cooper claims that Pezzulla called her later that day and said that “he personally looked into

[her] background . . . and that he found some things” and Anthem House would not rent the

apartment to her. Id. Cooper then searched for her name on the internet and the search returned a

website showing a “Blatimore Housing - Sex for Repairs Scandal, where [she] was one of the victims.”

Id. at 8. On July 10, 2019, she spoke with Brunner, who “tried to apologize for [Pezzulla’s] actions.”

Id.

        On November 4, 2019, Cooper filed this lawsuit, in which she asks the Court to “Stop the

Discrimination” and award her $10 million in damages. Id. at 9.

                                          Standard of Review

        The defendants filed their motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6). Defs.’ Mem. 4. A Rule 12(b)(6) motion challenges “the legal sufficiency of a complaint” on

the grounds that, “even if the facts alleged by a plaintiff are true, the complaint fails as a matter of law


3
 For purposes of resolving the defendants’ motion to dismiss, the Court “accept[s] as true all of the
factual allegations contained in the complaint and draw[s] all reasonable inferences in favor of the
plaintiff.” Ray v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v. Rubenstein, 825 F.3d 206, 212
(4th Cir. 2016)).


                                                     2
         Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 3 of 11



‘to state a claim upon which relief can be granted.” Thomas-Lawson v. Koons Ford of Balt., Inc., No. SAG-

19-3031, 2020 WL 1675990, at *2 (D. Md. Apr. 6, 2020) (citing In re Birmingham, 846 F.3d 88, 92 (4th

Cir. 2017)); see Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, the “complaint need only

‘give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Ray v.

Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting Tobey v. Jones, 706 F.3d 379, 387 (4th Cir. 2013)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007))). Stated differently, “a complaint must

contain ‘a short and plain statement of the claim showing that the pleader is entitled to relief.’” Cooke

v. Caliber Home Loans, Inc., No. 18-3701-PWG, 2020 WL 1434105, at *3 (D. Md. Mar. 24, 2020)

(quoting Fed. R. Civ. P. 8(a)(2)).

        Because Cooper is proceeding without an attorney, the Court must liberally construe her

second amended complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Estelle v. Gamble, 429 US.

97, 106 (1976). Even so, her “factual allegations must be enough to raise a right to relief above a

speculative level.” Proctor v. Metro. Money Store Corp., 645 F. Supp. 2d 464, 472–73 (D. Md. 2009)

(quoting Twombly, 550 U.S. at 555). The complaint

        must state “a plausible claim for relief,” as “[t]hreadbare recitals of the elements of a
        cause of action, supported by mere conclusory statements, do not suffice[.]” “A claim
        has facial plausibility when the plaintiff pleads factual content that allows the court to
        draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Cooke, 2020 WL 1434105, at *3 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009); other citation

omitted); see also Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (stating that the Court need not

accept as true “allegations that are merely conclusory, unwarranted deductions of fact or unreasonable

inferences” (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)); Papasan v.

Allain, 478 U.S. 265, 286 (1986) (“Although for the purposes of this motion to dismiss we must take

all the factual allegations in the complaint as true, we are not bound to accept as true a legal conclusion

couched as a factual allegation.”). Additionally, the Court “does not resolve contests surrounding




                                                    3
         Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 4 of 11



facts, the merits of a claim, or the applicability of defenses.” Ray, 948 F.3d at 226 (quoting Tobey, 706

F.3d at 387).

                                               Discussion

        The Fair Housing Act (“FHA”) prohibits individuals and businesses that “engag[e] in

residential real estate-related transactions” from “discriminat[ing] against any person in making

available such a transaction, or in the terms or conditions of such a transaction, because of race . . . .”

42 U.S.C. § 3605(a); see Walker v. Bank of Am. Corp., No. 18-2466-PWG, 2019 WL 3766824, at *6 (D.

Md. Aug. 8, 2019); Johnson v. Bank of Am., N.A., No. PX-17-3007, 2018 WL 3036470, at *3 (D. Md.

June 15, 2018). “To state a discrimination claim under the FHA, a plaintiff ‘must allege that [he or

she was] discriminated against within the meaning of the FHA by showing: 1) discriminatory intent;

or 2) discriminatory impact.’” Walker, 2019 WL 3766824, at *6 (quoting Boardley v. Household Finance

Corp. III, 39 F. Supp. 3d 689, 711 (D. Md. 2014); see also Reyes v. Waples Mobile Home Park Ltd. P’ship,

903 F.3d 415, 421 (4th Cir. 2018) (noting that an “FHA claim can proceed under either a disparate-

treatment or a disparate-impact theory of liability”); Young-Bey v. S. Mgmt. Corp., Inc., No. TDC-18-

2331, 2019 WL 1992905, at *3 (D. Md. May 6, 2019) (same).

                                           Disparate Treatment

        A plaintiff bringing an FHA claim “[u]nder a disparate treatment theory of liability ‘must

establish that the defendant had a discriminatory intent or motive.’” Young-Bey, 2019 WL 1992905, at

*3 (quoting Reyes, 903 F.3d at 421).         The plaintiff “must either provide direct evidence of

discrimination or make a prima facie case under the McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93

S.Ct. 1817, 36 L.Ed.2d 668 (1973) test.” Glenn v. Wells Fargo Bank, N.A., 710 F. App’x 574, 576–77

(4th Cir. 2017). To establish a prima facie case, a plaintiff must show that “discriminatory animus was

. . . a motivating factor” in the defendant’s housing decision. Glenn v. Wells Fargo Bank, N.A., No. PX

15-3058, 2017 WL 371956, at *13 (D. Md. Jan. 26, 2017), aff’d, 710 F. App’x 574 (4th Cir. 2017). And,



                                                    4
          Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 5 of 11



“[a]t the pleading stage, a plausible claim of discrimination must ‘allege facts to satisfy the elements of

a cause of action created by that statute.’” Id. (quoting Parker v. Ciena Corp., No. WDQ-14-4036, 2016

WL 153035, at *4 (D. Md. Jan. 12, 2016), reconsideration denied, No. GLR-14-4036, 2016 WL 2851446

(D. Md. May 13, 2016) (quoting McCleary-Evans v. Maryland Dep’t of Transp., State Highway Admin., 780

F.3d 582, 585 (4th Cir. 2015), cert. denied, 136 S. Ct. 1162 (2016))).

        Despite amending her complaint twice, see Compl., ECF No. 1; Am. Compl., ECF No. 4;

Second Am. Compl., ECF No. 6, Cooper does not mention intent anywhere in the three iterations of

her pleading. Indeed, her only references to race and discrimination are “Race and Housing

Discrimination” as the basis for this Court’s jurisdiction and her request that the Court “Stop the

Discrimination.” Second Am. Compl. 5, 9. As noted, the Court need not “accept as true a legal

conclusion couched as a factual allegation.” See Papasan, 478 U.S. at 286. She does discuss race

discrimination in her opposition to the defendants’ motion, but “an opposition to a motion to dismiss

is not a vehicle for amending a complaint.” Nat’l Ass’n for Advancement of Colored People v. Bureau of

Census, 382 F. Supp. 3d 349, 376 n.17 (D. Md. 2019).

        Moreover, even considering the assertions in her opposition, Cooper has failed to state a claim

for discrimination. She contends that, when Brunner told her that Anthem House “will feel more

comfortable if [she] had a Co-Signer to be financially responsible for whatever type of damages that

could occur upon [her] residency at Anthem House,” she “put it in the conte[xt] as to say especially

African American’s with Low Income, Housing Choice Voucher User’s which Normally reside in

Impoverished neighborhoods are known to be destructive of their own homes and communities [sic].”

Pl.’s Opp’n 2. Cooper argues that she “found [Brunner’s comments about a financially-responsible

co-signer] to be Racist, as to say African Americans especially ones [with] lower . . . Income” are “into

Crime and/or Destruction of [property], such as where one would reside.” Id. But, Brunner’s

statements do not “allow the court to draw [a] reasonable inference that the defendant is liable for



                                                     5
           Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 6 of 11



[discriminating based on race].” See Iqbal, 556 U.S. at 678–79; Cooke, 2020 WL 1434105, at *3. Rather,

Cooper’s inference that Brunner’s statements were racially motivated is speculative and insufficient to

state a claim. See Twombly, 550 U.S. at 555; Glenn, 2017 WL 371956, at *13; Proctor, 645 F. Supp. 2d at

472–73.

          Cooper also claims that Pezzulla’s reference to his plans to attend a Trump rally was “Racist”

because of “his demeanor”—he was “amped up, flushed in the face, pacing back and forth as [her]

Co-signer completed her paperwork”—and “the conte[xt] in which Jack [Pezzulla] made his

statements,” that is, in speaking to Cooper, who is African American. Pl.’s Opp’n 2. Again, these

claims are speculative and cannot form the basis for Cooper’s claim of discrimination based on race.

See Twombly, 550 U.S. at 555; Proctor, 645 F. Supp. 2d at 472–73. Thus, neither Pezzulla’s nor Brunner’s

statements, even taken together, show that the defendants had a discriminatory intent or motive, and

therefore Cooper has not stated a claim for discriminatory treatment. See Reyes, 903 F.3d at 421; Young-

Bey, 2019 WL 1992905, at *3; see also Glenn, 2017 WL 371956, at *13.

                                          Discriminatory Impact

        For an FHA discriminatory-impact claim, in contrast, a plaintiff must show “that a specific

policy caused a significant disparate effect on a protected group.” Letke v. Wells Fargo Home Mortg.,

Inc., No. RDB-12-3799, 2015 WL 1438196, at *8 (D. Md. Mar. 27, 2015). Thus, Cooper must “allege

facts to show that [applicants] of a different race . . . were treated differently under similar

circumstances.” Young-Bey, 2019 WL 1992905, at *3; see also Morris v. Leon N. Weiner & Assocs., Inc.,

No. TDC-16-2860, 2017 WL 1169522, at *4 (D. Md. Mar. 28, 2017) (same). Cooper has not identified

a specific policy causing a disparate impact based on race or identified any comparators who were not

African Americans to demonstrate a disparate effect. Therefore, she also fails to state a claim for

discriminatory impact. See Young-Bey, 2019 WL 1992905, at *3; Letke, 2015 WL 1438196, at *8; Adam

v. Wells Fargo Bank. N.A., No. JFM-09-2387, 2010 WL 3001160, at *3 (D. Md. July 28, 2010)



                                                    6
          Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 7 of 11



(dismissing “Plaintiff’s unadorned, conclusory allegation of discrimination” because, “[e]ven after

considering the factual allegations raised in Plaintiff’s response, Plaintiff . . . merely made an

unadorned accusation that race, religion, or national origin motivated Defendant’s actions”; his

allegations did not show that similarly situated individuals of a different race were treated differently).

                                            Individual Defendants

        Cooper’s allegations do not include any facts involving Thomas Bozzuto, Toby Bozzuto, or

Richard Mostyn. On this basis alone, her claims against these defendants are subject to dismissal. See

Proctor v. Wells Fargo Bank, N.A., 289 F. Supp. 3d 676, 691 (D. Md. 2018) (concluding that plaintiff

could not state a claim based on a defendant’s personal involvement when she failed to claim that the

defendant was present for the alleged incidents); Johnson v. Dore, No. RWT-12-3394, 2013 WL 5335626,

at *4 (D. Md. Sept. 20, 2013) (granting motion to dismiss claim against particular defendant for failure

to state a claim where complaint did not include specific allegations against that defendant specifically).

                                           Dismissal with Prejudice

        The defendants ask the Court to dismiss the second amended complaint with prejudice.

“[W]hen a plaintiff has had the opportunity to amend in response to a defendant’s identification of

pleading deficiencies but still fails to state a claim, dismissal with prejudice is appropriate because

another opportunity to amend would be futile.” Woods v. Washington Metro. Area Transit Auth., No.

PWG-18-3494, 2019 WL 3766508, at *7 (D. Md. Aug. 9, 2019) (citing Weigel v. Maryland, 950 F. Supp.

2d 811, 825–26 (D. Md. 2013)), aff’d sub nom. Woods v. Wash. Metro. Transit Auth., 785 F. App’x 188 (4th

Cir. 2019); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (holding that “[i]f the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be afforded an

opportunity to test his claim on the merits,” but “undue delay, bad faith or dilatory motive on the part

of the movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the




                                                      7
             Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 8 of 11



opposing party by virtue of allowance of the amendment, futility of amendment” are reasons to deny

opportunity to amend” (emphasis added)).

         Here, Cooper has amended her complaint twice, but not “in response to a defendant’s

identification of pleading deficiencies.” See Woods, 2019 WL 3766508, at *7. Rather, she filed her

amended complaints before the defendants filed their motion to dismiss. Cooper did, however,

augment her assertions in her opposition to the defendants’ motion. Although she cannot amend her

pleading through her opposition, see Nat’l Ass’n for Advancement of Colored People, 382 F. Supp. 3d at 376

n.17, her additional allegations help the Court determine whether it would be futile to afford her the

opportunity to amend. See, e.g., Adam, 2010 WL 3001160, at *3 (dismissing pro se plaintiff’s claim

without leave to amend after “considering the factual allegations raised in Plaintiff’s response” to

defendant’s dispositive motion).

         In this regard, Morrison v. International Union Security, Police, & Fire Professionals of America, No.

13-1146-AW, 2013 WL 5274280, at *4 (D. Md. Sept. 16, 2013), is informative. There, the plaintiff

“alleg[ed] that the union breached its duty of fair representation,” and the union filed a motion to

dismiss the plaintiff’s amended complaint. Id. at *1. The court determined that one of the plaintiff’s

claims was time barred, id. at *3, and his remaining claims were too vague to survive the motion to

dismiss, id. at *4. It reasoned:

         Plaintiff’s Amended Complaint is utterly devoid of specific factual allegations
         concerning the nature of the harassment he suffered and the basis for his entitlement
         to bonuses. Plaintiff also fails to specify the timing of the harassing incidents and the
         timing and nature of any of his communications with the union or union
         representative. Without such specificity, Plaintiff has failed to plead the existence of
         any meritorious grievances and has failed to articulate how the union’s handling of his
         grievances was arbitrary. Plaintiff’s vague allegations also do not give rise to any
         inference that the union acted with bad faith. Furthermore, Plaintiff’s bald and
         imprecise allegations that the harassment was “continuous” or that it occurred
         throughout or during 2012 does not satisfy the Court that any breach occurred within
         six months of Plaintiff’s initiation of this lawsuit.

Id. at *4.



                                                       8
         Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 9 of 11



        Before dismissing the amended complaint, the Court considered the allegations that the

plaintiff made in opposition to the union’s motion and concluded that those “arguments . . . fare[d]

no better” because they consisted of “vague allegations [that] fail[ed] to specify the nature and timing

of the infractions, discipline, and communications with the union.” Id. The Court noted that the

plaintiff did “not explain why he failed to include these additional factual allegations in his Amended

Complaint” and stated that, in any event, “such amendment would be futile because Plaintiff has failed

to demonstrate that he has any viable claim that the union breached its duty of fair representation and

that the alleged breach occurred within six months of the filing of this lawsuit.” Id. On that basis, the

Court dismissed the plaintiff’s claims with prejudice. Id.; see also Thompson v. Alston, No. PWG-16-

1096, 2017 WL 1684617, at *2 (D. Md. May 3, 2017) (dismissing claim with prejudice and without

leave to amend because, “based on the barebones nature of his allegations, it does not appear that he

will be able to rectify the Complaint’s deficiencies”); Yesko v. Fell, No. ELH-13-3927, 2014 WL

4406849, at *12 (D. Md. Sept. 5, 2014) (dismissing RICO claim with prejudice where “plaintiffs f[e]ll

well short of pleading a viable civil RICO claim” and “neither the legal clarifications nor the added

factual allegations raised in connection with the Opposition c[a]me close to salvaging that claim”).

        Here, the defendants’ memorandum put Cooper on notice of the allegations necessary to state

a claim for racial discrimination in housing, as well as the deficiencies they perceived. Specifically, the

defendants asserted that “Plaintiff must allege, as part of her claim, that the application denial was

motivated by racial animus.” Defs.’ Mem. 5 (citing Nat’l Fair Hous. All. v. Bank of Am., N.A., 401 F.

Supp. 3d 619, 631 (D. Md. 2019)). They argued that Cooper “fails to allege that the denial was

motivated by racial animus,” id. at 6, and she “has not alleged any facts to suggest that she was




                                                    9
         Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 10 of 11



improperly screened, or to support that the credit denial was pretextual or racially-motivated,” id. at

9.4

        As noted, the allegations that Cooper presents in her opposition do not raise her claims of

discrimination above the speculative level. She has not made any allegations from which the Court

reasonably could infer that the defendants intended to discriminate against her or that they had a

policy that affected African-American housing applicants differently from other applicants. Thus,

after the defendants identified alleged pleading deficiencies, Cooper still “failed to demonstrate that

[s]he has any viable claim.” See Morrison, 2013 WL 5274280, at *4. Nor did she seek leave to file a

third amended complaint. Therefore, any amendment would be futile. See id. Because amendment

would be futile, dismissal with prejudice is appropriate. See Foman, 371 U.S. at 182; Woods, 2019 WL

3766508, at *7; Weigel, 950 F. Supp. 2d at 825–26; Thompson, 2017 WL 1684617, at *2; Yesko, 2014 WL

4406849, at *12; Morrison, 2013 WL 5274280, at *4.



4
  Indeed, Defendants have shown a legitimate, non-discriminatory reason for the denial of Cooper’s
application—a third-party vendor performed a credit screening and recommended that Anthem
House deny her application based on that credit screening. See Wilson Aff. ¶¶ 3–9, ECF No. 20-2;
Brunner Aff. ¶¶ 4–7, ECF No. 20-3; Credit Report, ECF No. 20-4; Sullivan v. Hernandez, 215 F. Supp.
2d 635, 638 (D. Md. 2002) (finding that defendants’ reason for rejecting the plaintiff’s application,
namely that another applicant “had a stronger credit history,” was “both reasonable and non-
discriminatory”). Additionally, although Plaintiff has attached an email purporting to show her credit
score on September 25, 2019, see ECF No. 25-2, and communications from another apartment
complex that accepted her application on February 10, 2020, see ECF No. 25-5, at 7, she has not shown
that the credit report on which Defendants relied was inaccurate at the time or that it did not provide
a basis for Anthem House to deny her application. Therefore, she failed to establish that the stated
reason was pretext for discrimination. Thus, if the Court considered Defendants’ motion for summary
judgment and even found that Cooper established a prima facie case, Defendants still would prevail.
See Want v. Shindle Properties, LLC, No. PWG-18-2833, 2018 WL 5392521, at *4 (D. Md. Oct. 29, 2018)
(“The McDonnell-Douglas burden-shifting framework applies to FHA claims. Under that test, after a
plaintiff establishes a prima facie case, ‘the burden of production then shifts to the [defendant] to
articulate a non-discriminatory or non-retaliatory reason for the adverse action; (3) the burden then
shifts back to the plaintiff to prove by a preponderance of the evidence that the stated reason for the
adverse ... action is a pretext and that the true reason is discriminatory or retaliatory.’” (quoting Guessous
v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216–17 (4th Cir. 2016)) (internal citation omitted); see also
McDonnell Douglas Corp., 411 U.S. 792, 802, 804 (1973).



                                                     10
        Case 1:19-cv-03141-DLB Document 28 Filed 04/30/20 Page 11 of 11



                                             ORDER

       For the reasons stated above, the defendants’ motion to dismiss or, in the alternative, motion

for summary judgment, ECF No. 20, treated as a motion to dismiss, IS GRANTED. The second

amended complaint is dismissed with prejudice. The Clerk SHALL CLOSE this case and mail a copy

of this Memorandum Opinion and Order to Ms. Cooper.


Dated: April 30, 2020                                                 /S/
                                                             Deborah L. Boardman
                                                             United States Magistrate Judge

lyb




                                                11
